 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10     THOMAS C. SHRADER,                                Case No. 1:17-cv-01338-LJO-JDP (HC)

11                   Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, DENYING
12            v.                                         PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
13     B.W. PLUMLEY,                                     TO CLOSE CASE, AND DECLINING TO
                                                         ISSUE CERTIFICATE OF
14                   Respondent.                         APPEALABILITY

15                                                       (ECF No. 16)

16
            Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus
17
     pursuant to 28 U.S.C. § 2241 (“§ 2241”). On April 5, 2018, the Magistrate Judge issued Findings
18

19 and Recommendation (“F&Rs”) that recommended the petition be denied. ECF No. 16. On April
20 20, 2018, Petitioner filed timely objections to the F&Rs. ECF No. 17.

21          This Court conducted a de novo review and adopted the F&Rs on May 10, 2018, ECF No.
22
     19; however, in doing so, the Court’s order erroneously incorporated language relevant to a
23
     petition for writ of habeas corpus brought by a state prisoner under 28 U.S.C. § 2254. On May 17,
24
     2018, Petitioner filed notice of an appeal, ECF No. 21, and on September 23, 2019, the Ninth
25

26 Circuit filed a Memorandum Decision vacating this Court’s judgment and order, and remanding
27 the matter for this Court “to conduct a de novo review of the findings and recommendations.”

28 Shrader v. Plumley, 778 F. App’x 460 (9th Cir. 2019). The Ninth Circuit’s mandate issued on


                                                     1
 1 November 15, 2019. ECF No. 28.

 2          Petitioner has litigated extensively his current incarceration, including several petitions for
 3
     writ of habeas corpus under 28 U.S.C. §§ 2241, 2254, and 2255, which often raise similar and
 4
     overlapping issues to the current petition. As another court noted:
 5
                    In addition to the direct appeal of his conviction, Petitioner filed a
 6                  § 2255 motion in the U.S. District Court for the Southern District
 7                  of West Virginia. See Schrader v. United States, 2016 WL 299036
                    (S.D. W. Va. January 25, 2016) (No. 1:13–cv–
 8                  33098), dismissed, 668 Fed. Appx. 494 (Mem.) (4th Cir.
                    2016), cert. denied, 2017 WL 844044 (April 3, 2017) (No. 16–
 9                  8151). Schrader v. United States, 2013 WL 4520013 (S.D. W. Va.
                    Aug. 27, 2013) (No. 1:13–cv–09386). A second § 2255 motion,
10
                    addressing the possible application to Petitioner’s sentence
11                  of Johnson v. United States, 135 S. Ct. 2551 (2015), is presently
                    pending in West Virginia. Schrader v. United States (S.D. W. Va.
12                  No. 1:16–cv–05559).

13                   Petitioner has filed at least five previous § 2241 petitions,
                    including Schrader v. Ives (C.D. Cal. 2:13–cv–01573–PSG–DTB),
14
                    presenting multiple grounds for relief including the sentencing
15                  claim, and four petitions alleging the substantially same sentencing
                    claim as the above captioned petition: Shrader v. Zuniga, 2015 WL
16                  1567201 (E.D. Cal. Mar. 25, 2015) (No. 1:15–cv–00439–MJS
                    HC); Shrader v. Gill, 2014 WL 7336218 (E.D. Cal. Dec. 22, 2014)
17                  (No. 1:14–cv–01269–LJO–MJS HC); Schrader v. West Virginia
                    (S.D. W. Va. No. 1:14–cv–25344); and Schrader v. United
18
                    States (S.D. W. Va. No. 1:13–cv–09386). Petitioner also filed a
19                  state habeas petition seeking to set aside his 1975 convictions as
                    error. Shrader v. West Virginia (W. Va. May 17, 2013) (No. 12–
20                  0982) (www.courtswv.gov/supreme-court/memo-
                    decisions/spring2013/12–0982memo.pdf (accessed May 24,
21                  2017)).
22
     Shrader v. Watson, No. 1:17-cv-00685-DAD-SKO HC, 2017 WL 2546818, at *1 (E.D. Cal. June
23
     12, 2017) (adopted by court order dated Aug. 24, 2017, ECF No. 13), appeal dismissed, 741 F.
24
     App’x 481 (Mem.) (9th Cir. 2018). This Court would add the current petition to the list of habeas
25

26 corpus petitions above, plus the following two petitions: Shrader v. Watson, No. 1:17-cv-00685-
27 DAD-SKO HC, 2017 WL 2546818; Shrader v. Young, No. 1:19-cv-00644-JLT (HC), 2019 WL

28 2164636 (E.D. Cal. May 17, 2019), appeal filed.


                                                      2
 1            Petitioner’s filings have at times been recast or, where appropriate, denied by the reviewing
 2 courts after determination that the statutory basis for Petitioner’s requested relief was unavailable,

 3
     given the nature of the claims. Here, to the extent Petitioner challenges the calculation of his release
 4
     date based on the terms of his incarceration and supervised release, the F&Rs issued by the
 5
     magistrate judge appropriately analyzed Petitioner’s claim as one arising under 28 U.S.C. § 2241
 6

 7 and recommended dismissal of the claim. To the extent Petitioner challenges the inherent validity

 8 of the sentence imposed by the trial court, the F&Rs appropriately note relief is not available to

 9 Petitioner through his § 2241 petition as he has not presented facts or argument to support analysis

10
     under the “savings clause” or “escape hatch” of 28 U.S.C. § 2255. See Alaimalo v. United States,
11
     636 F.3d 1092, 1096 (9th Cir. 2011), opinion amended and superseded, 645 F.3d 1042 (9th Cir.
12
     2011).
13
              In light of the Ninth Circuit’s mandate in this case, and in accordance with the provisions
14

15 of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a renewed de novo examination of the case.

16 Having carefully reviewed the entire file again, including Petitioner’s objections, the Court

17 concludes that the Findings and Recommendation are supported by the record and proper analysis,

18
     and there is no need to modify the Findings and Recommendation.
19
              A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a
20
     district court’s denial of his petition, and an appeal is only allowed in certain circumstances. Miller-
21

22 El v. Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to

23 issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

24                   (a) In a habeas corpus proceeding or a proceeding under section
                     2255 before a district judge, the final order shall be subject to
25                   review, on appeal, by the court of appeals for the circuit in which
                     the proceeding is held.
26
                     (b) There shall be no right of appeal from a final order in a
27                   proceeding to test the validity of a warrant to remove to another
                     district or place for commitment or trial a person charged with a
28                   criminal offense against the United States, or to test the validity of


                                                        3
 1                   such person’s detention pending removal proceedings.

 2                   (c)    (1) Unless a circuit justice or judge issues a certificate of
                     appealability, an appeal may not be taken to the court of appeals
 3                   from–

 4                   (A) the final order in a habeas corpus proceeding in which the
                     detention complained of arises out of process issued by a State court;
 5                   or

 6                   (B) the final order in a proceeding under section 2255.

 7                   (2) A certificate of appealability may issue under paragraph (1) only
                     if the applicant has made a substantial showing of the denial of a
 8                   constitutional right.

 9                   (3) The certificate of appealability under paragraph (1) shall indicate
                     which specific issue or issues satisfy the showing required by
10                   paragraph (2).

11
     28 U.S.C. § 2253.
12
             If a court denies a habeas petition on the merits, the court may only issue a certificate of
13
     appealability “if jurists of reason could disagree with the district court’s resolution of [the
14
     petitioner’s] constitutional claims or that jurists could conclude the issues presented are adequate
15
     to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529
16
     U.S. 473, 484 (2000). While the petitioner is not required to prove the merits of his case, he must
17
     demonstrate “something more than the absence of frivolity or the existence of mere good faith on
18
     his . . . part.” Miller-El, 537 U.S. at 338.
19
             In the present case, the Court finds that reasonable jurists would not find the Court’s
20
     determination that Petitioner’s federal habeas corpus petition should be denied debatable or wrong,
21
     or that the issues presented are deserving of encouragement to proceed further. Petitioner has not
22
     made the required substantial showing of the denial of a constitutional right. Therefore, the Court
23
     declines to issue a certificate of appealability.
24
             Accordingly, IT IS HEREBY ORDERED that:
25
      1.     The Findings and Recommendation issued on April 5, 2018, ECF No. 16, are ADOPTED
26
      IN FULL;
27
      2.     The petition for writ of habeas corpus is DENIED;
28


                                                         4
 1   3.      The Clerk of Court is directed to CLOSE the case; and

 2   4.      The Court DECLINES to issue a certificate of appealability.

 3
     IT IS SO ORDERED.
 4

 5        Dated:   January 22, 2020                       /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
